Citation Nr: 0605104	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a rotator cuff tear of the left shoulder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty in the United 
States Army from October 1966 to October 1985, with 
additional service in the United States Marine Corps 
Reserves.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  


FINDING OF FACT

The medical evidence shows severe functional disability of 
Muscle Group IV of the left, nondominant, shoulder, with 
motion of the shoulder to greater than shoulder level.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for residuals of a rotator cuff tear of the left shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the increased rating issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
July 2003 and again in July 2004, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish an increased 
rating for left shoulder disability.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional private medical evidence was received from the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that VA examinations were conducted in March 2003 and 
July 2004.  The Board concludes that all available evidence 
that is pertinent to the claim decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision.  There is no indication 
that additional relevant evidence exists, and the veteran has 
not pointed to any additional information that needs to be 
added to his VA claims folder.


The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The evidence of record reflects that the veteran is right-
handed.  Therefore, his left shoulder is considered his minor 
or nondominant extremity.  See 38 C.F.R. § 4.69 (2005).

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

This case involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's 
service-connected right shoulder disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Under Diagnostic Code 5304, a noncompensable evaluation is 
assigned for slight injury to Muscle Group IV of the 
nondominant arm, which involves the intrinsic muscles of the 
shoulder girdle: the supraspinatus, infraspinatus and teres 
minor, subscapularis, and coracobrachialis.  Functions of 
Muscle Group IV include stabilization of the shoulder against 
injury in strong movements, holding the head of the humerus 
in socket; abduction; outward rotation and inward rotation of 
the arm.  A 10 percent evaluation is assigned for moderate 
injury of Muscle Group IV of the nondominant arm, and a 20 
percent evaluation is assigned for moderately severe or 
severe injury of Muscle Group IV of the nondominant arm.  
This is the maximum evaluation for this muscle group in the 
nondominant arm.  38 C.F.R. § 4.73, Diagnostic Code 5304.

The veteran is currently assigned a 20 percent evaluation for 
his service-connected left shoulder disability, which is his 
nondominant upper extremity, under the provisions of 
Diagnostic Code 5304.  Diagnostic Code 5304 involves 
functional impairment of Muscle Group IV of the shoulder, the 
intrinsic muscles of the shoulder girdle, and provides a 
maximum 20 percent evaluation for both moderately severe and 
severe impairment of the nondominant extremity.  Accordingly, 
an increased rating under Diagnostic Code 5304 is not 
warranted. 

Diagnostic Codes 5301 and 5302, which involve impairment to 
Muscle Groups I and II, extrinsic muscles of the shoulder 
girdle, and Diagnostic Code 5303, which involves Muscle Group 
III, other intrinsic muscles of the shoulder girdle, each 
provides a 30 percent rating for severe impairment of the 
nondominant arm.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5301, 5302, 5303 (2005).  However, the veteran's left 
shoulder disability involves Muscle Group IV and not Muscle 
Groups I, II or III.  In fact, when examined by VA in July 
1999, it was noted that the veteran had significant left 
supraspinatus and infraspinatus atrophy.  Magnetic resonance 
imaging of the shoulder in August 1999 showed severe rotator 
cuff atrophy with tearing of the supraspinatus and 
infraspinatus tendons.  No other significant muscle problems 
were found.  Accordingly, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for his service-connected left shoulder disability 
under Diagnostic Codes 5301 through 5303.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

38 C.F.R. § 4.55(e) provides that with muscle injuries in the 
same anatomical region that do not act on the same joint, the 
rating for the most severely injured muscle group will be 
elevated from moderate to moderately severe or from 
moderately severe to severe and used as the combined 
evaluation for the affected muscle groups.  In this case, it 
was noted on VA examination in July 2004 that the veteran had 
a ruptured left biceps tendon due to his left shoulder 
disability.  However, as the veteran is currently receiving 
the rating assigned for severe impairment of the left 
shoulder under Diagnostic Code 5304, this provision does not 
increase his current rating.  38 C.F.R. § 4.55(e) (2005).  

With respect to whether a higher evaluation can be assigned 
based on limitation of motion of the left shoulder, the 
evidence does not show that there was limitation of motion of 
the left arm to a point approaching 25 degrees from the side, 
as required for an evaluation in excess of 20 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  In fact, VA 
examinations in July 1999, March 2003, and July 2004 reveal 
that the veteran had at least 120 degrees of forward flexion 
of the left shoulder and abduction to at least 110 degrees.  
See also 38 C.F.R. § 4.71, Plate I (2005).  As this medical 
evidence shows left arm motion is to a level far greater than 
to 25 degrees from the side, a 30 percent rating is not 
warranted for the veteran's left shoulder disability under 
Diagnostic Code 5201.

The Board has considered whether another diagnostic code 
involving musculoskeletal disability of the shoulder and arm 
is "more appropriate" than the one used by the RO to rate the 
veteran's service-connected left shoulder disorder.  See 
Tedeschi, 7 Vet. App. at 414.  However, since there is no 
evidence of ankylosis, or impairment of the humerus, clavicle 
or scapula, an initial rating in excess of 20 percent is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202, 5203 (2005).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

Although some weakness of the left shoulder was noted on VA 
examination in July 2004, the weakness did not cause any 
additional limitation and there were no flare-ups and no 
evidence of fatigue or lack of endurance.  Consequently, the 
veteran is adequately compensated for his service-connected 
left shoulder disability and a rating in excess of 20 percent 
is not warranted.  Id. 

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this case, 
the Board does not find any evidence of an exceptional 
disability picture.  The evidence does not show that the 
service-connected left shoulder disability "markedly" 
interfered with the veteran's employment prior to retirement.  
Additionally, the evidence does not show that the veteran has 
been frequently hospitalized due to the disability.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.  

The veteran has been assigned the maximum schedular rating of 
20 percent for muscle disability of the nondominant arm under 
Diagnostic Code 5304 throughout the appeal period.  After a 
review of the evidence, the Board finds that a higher rating 
is not warranted at any time during this period.  Fenderson, 
12 Vet. App. at 126.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 20 percent for service-
connected left shoulder disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


